Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-14, 15, 17, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranganathan et al (“SPREE: A Spoofing Resistant GPS Receiver”).
Regard claim 1, Ranganathan et al disclose a method and a device for mitigating satellite navigation spoofing, comprising processing circuitry adapted to:
detect, in a satellite navigation signal, correlation peaks for a plurality of data sequences, said data sequences being associated with respective navigation satellites (fig. 5; section 4.1);
record respective times of arrival of subframes of navigation messages associated with each of said correlation peaks (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock);
classify correlation peaks having respective times of arrival within a specified time window as legitimate correlation peaks and correlation peaks having respective times of arrival outside of said specified time window as spoofed correlation peaks (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock; Paragraphs in the left column of p. 8); and
decode navigation messages extracted from said legitimate correlation peaks to a correct geographic location (fig. 5; section 4.1).

Regard claims 4, 5, Ranganathan et al disclose a time interval between successive time windows comprises a duration of a subframe of a navigation message (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock ), and a duration of said time window and a time interval between successive time windows are selected in accordance with characteristics of said satellite navigation signal (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock; Paragraphs in the left column of p. 8).
Regard claims 9, 21, Ranganathan et al disclose wherein said time window begins when a first one of said times of arrival is observed for a current subframe (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock).
Regard claims 10, 22, Ranganathan et al disclose comparing at least one of clock correction data and ephemeris data in subframes of at least one of said navigation messages (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock; section 4.2, paragraph of Almanac & Ephemeris Data); and identifying spoofed correlation peaks based on changes between said subframes of said navigation messages in said at least one of clock correction data and ephemeris data (section 4.2, paragraph of Time of Week (TOW) and Receiver’s Clock; section 4.2, paragraph of Almanac & Ephemeris Data).

Regard claim 25, Ranganathan et al disclose receiving (fig. 1 & 5; section 4.1) said satellite navigation signal; and converting said received satellite navigation signal into sampled navigation signal data, said detecting being performed on said sampled navigation signal data (fig. 1 & 5; section 2.2 and 4.2, paragraph of Almanac & Ephemeris Data).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al  in view of Lennen et al (Pat. No. 7,924,220).
Ranganathan et al disclose the time of arrival of a subframe of said navigation message associated with a correlation peak comprises a time at which a specified data .
Claims 6, 8, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al  in view of McBurney (Pat. No. 7,463,188).
Ranganathan et al have been discussed above but fail to disclose a maximum duration of said time window is 20 milliseconds, and a duration of said time window is from 17 milliseconds to 23 milliseconds.  McBurney discloses a maximum duration of said time window is 20 milliseconds (col 16, lines 30-35), and a duration of said time window is from 17 milliseconds to 23 milliseconds (col 16, lines 30-35).  It would have been obvious to one of ordinary skill in the art to modify Ranganathan et al to incorporate a maximum duration of said time window is 20 milliseconds, and a duration of said time window is from 17 milliseconds to 23 milliseconds as disclosed by McBurney to determine a time hypothesis that results in a valid position determination.
Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al in view of Elenes et al (US 2014/0355726).
Ranganathan et al have been discussed above but fail to disclose a maximum duration of said time window is 23 milliseconds.  Elenes et al disclose a maximum duration of said time window is 23 milliseconds ([0054], [0070]).  It would have been obvious to one of ordinary skill in the art to modify Ranganathan et al to incorporate a maximum duration of said time window is 23 milliseconds as disclosed by Elenes et al for detection of digital content within received radio frequency signals.
Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schipper et al (EP 1901084) in view of Kurby et al (US 2019/0293802).
Schipper et al disclose a method and a device for mitigating satellite navigation spoofing, comprising processing circuitry adapted to:
detect, in a satellite navigation signal, correlation peaks for a plurality of data sequences ([0013], [0014]), said data sequences being associated with respective navigation satellites ([0013]; and also [0014]-[0015], [0017]);
record respective times of arrival of subframes of navigation messages associated with each of said correlation peaks ([0019], time domain received signal); and decode navigation messages extracted from said legitimate correlation peaks to a correct geographic location ([0017], [0019]).  Schipper et al fail to disclose classifying correlation peaks having respective times of arrival within a specified time window as legitimate correlation peaks and correlation peaks having respective times of arrival outside of said specified time window as spoofed correlation peaks.  Kurby et al disclose classifying correlation peaks having respective times of arrival within a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAO L PHAN/Primary Examiner, AU 3648